Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note:
This amendment is a replacement for the Corrected Notice of Allowance filed on 5/27/22.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Chupa on 6/1/22.


The application has been amended as follows:

Claim 39: 
A storage hutch comprising a body; and a storage assembly, disposed within said body, wherein said storage assembly comprises a power tool retention portion having a first plurality of openings to receive power tools and a pair of substantially similar side members disposed on opposite sides of the power tool retention portion; a support portion comprising  a plurality of tabs  which project from said power tool retention portion, wherein said pair of substantially identical side members power tool retention portion is movably coupled to each of said pair of substantially identical side members,  effective to allow said power tool retention portion  to be movably placed in a plurality of positions with respect to the respective second plurality of openings of said pair of said side members; and at least one projection the second plurality of openings of said side members, thereby fixedly positioning said power tool reception portion  at a selected one of said plurality of positions with respect to said pair of side members; and said power tool retention portion further including  a shelf having a third plurality of openings which are each adapted to selectively and removably receive one of said plurality of tabs, effective to selectively allow said power tool retention portion to be removably coupled to said shelf while allowing said power tool retention portion  to be selectively moved when said plurality of tabs are selectively disposed within said third plurality of openings. 
Claims 33-38, 42-44: (Canceled)
Claim 45 (new) The storage hutch of Claim 39 further comprising a drawer disposed within said body and a top which is movable from a first position over said drawer to a second position remote from said drawer.
Allowable Subject Matter
Claims 39-41, 45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 39, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: said power tool retention portion is movably coupled to each of said pair of substantially identical side members,  effective to allow said power tool retention portion  to be movably placed in a plurality of positions with respect to the respective second plurality of openings of said pair of said side members; and at least one projection securing member, effective to couple said power tool reception portion to at least one of the second plurality of openings of said side members, thereby fixedly positioning said power tool reception portion  at a selected one of said plurality of positions with respect to said pair of side members; and said power tool retention portion further including  a shelf having a third plurality of openings which are each adapted to selectively and removably receive one of said plurality of tabs, effective to selectively allow said power tool retention portion to be removably coupled to said shelf while allowing said power tool retention portion  to be selectively moved when said plurality of tabs are selectively disposed within said third plurality of openings, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Manalang (US 20100314978) in view of Fleischmann (US 20170165828), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841